Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Russell discloses an example camera mount using a polyhedron (see Fig. 3):

    PNG
    media_image1.png
    820
    580
    media_image1.png
    Greyscale

Russell’s cameras in a particular group (e.g. 304, 324, 316) overlap a field of view in the synthesized image and are positioned on different vertices of the polyhedron. 
Bagnato (US 2014/0146132) discloses a similar configuration using a sphere:

    PNG
    media_image2.png
    641
    645
    media_image2.png
    Greyscale

The views of the cameras do not overlap, but the camera group is spread across different vertices. 
As claimed by amended claim 1, “a camera group [comprises] at least three cameras is arranged at each vertex of the polyhedron” (Claim 1; Fig. 7 below):

    PNG
    media_image3.png
    531
    478
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611